     Case 2:20-cv-02194-CJC-MRW Document 27 Filed 11/17/20 Page 1 of 1 Page ID #:131




 1
                                                                               JS-6
 2

 3
                                                                                11/17/2020
 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11     ANTHONY BOUYER,            ) Case No.: CV 20-02194-CJC (MRWx)
                                  )
12                                )
                  Plaintiff,      )
13         v.                     )
                                  ) JUDGMENT
14                                )
       RALPHS GROCERY COMPANY and )
15     DOES 1-10,                 )
                                  )
16                                )
                  Defendants.     )
17                                )
                                  )
18                                )
19

20
             This action came before the Court on Defendant’s Motion for Summary Judgment,

21
       which Plaintiff did not oppose. (Dkts. 24, 25.) As set out in the Court’s concurrently

22
       issued order, judgment is entered in favor of Defendant on Plaintiff’s Americans with

23
       Disabilities Act claim.

24

25
         DATED: November 17, 2020

26                                               HON. CORMAC J. CARNEY
27
                                              UNITED STATES DISTRICT JUDGE
28


                                                   -1-
